DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 9 and 10, filed 23 November 2020, with respect to the rejection(s) of claim(s) 1-20 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lai et al. (US 2009/0021910) in view of Wilkins (US 3,912,473).
The argument that the amendments to Claims 3, 4, 7-9, 15, 16, 19-20 overcome the USC § 112 rejections are not persuasive. The primary issue with these claims is that it is unclear what the required strength of the magnetic force is as such a force is claimed based on sufficiency to overcome other forces, but those forces are not defined and are variable. The force a user is capable of exerting to remove the filter depends on the user’s strength and dexterity. The force a driving car exerts on the filter cover depends on how quickly the car is driven and the relative accelerations of the vehicle and the filter cover. Thus the strength of the magnets, a fixed amount of pull depending on the type of magnet used, is here being defined by a variable end use case and therefore the magnet itself must have a variable magnetic force, or else the force is undefined and unknowable. In either case it is not currently clearly claimed and renders the claims indefinite. Removing the term “well” in Claims 7-9, 19-20 does not resolve the issue of whether the filter is positively located in the container as the term “to allow” renders that unclear and indefinite. A filter is allowed to be present, but it is unclear whether the filter is required to be present in the claimed invention. As such the USC §112 rejections are maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7-9, 15, 16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 still rely on an unknown amount of force required to maintain the mounting plate attached to the coverplate “without using the mounting screw to keep the cover plate form laterally moving during driving of the ADV”.  The magnetic force is not defined except by the result to attach the cover plate and keep it from laterally moving during operations which depends on a variable force from another object. And in the case of Claim 3 that variable force is a vehicle in motion. It is unclear what constitutes the magnetic force defined in this way and the magnetic force required may vary depending on the velocities the device is subjected to. For example a car may be driven on residential streets at no more than 20 mph or on a racetrack at over 200 mph. The magnetic force needed to withstand those two scenarios may vary wildly and it is unclear from the specification what the intended strength of the magnetic force is. 
Claims 4 and 16 still rely on an unknown amount of force utilized by a user to detach the mounting plate without using a tool. While the term “weak enough” has been removed the essence of the issue of the claim being indefinite is still present as it depends on the strength of a user rather than a constant and known quantity. The magnetic force is enough to attach the cover plate but be removed without additional tools. It is unclear what that magnetic force is and that amount may vary depending on the strength of a user. Some users have weak grip strength and may need a tool to assist in the 
Claims 7 and dependent Claims 8 and 9 are rejected as indefinite as it is unclear whether the L-shaped frame actually requires the air filter to be deposited therein as “to form a container to allow the air filter to be deposited therein” is ambiguous as to whether such a well has an air filter or not. 
Claims 19 and dependent Claim 20 are rejected as indefinite as it is unclear whether the L-shaped frame actually requires the air filter to be deposited therein as “to form a container to allow the air filter to be deposited therein” is ambiguous as to whether such a well has an air filter or not. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2009/0021910) in view of Wilkins (US 3,912,473).
With regards to Claims 1-20:
Lai teaches:
A system frame, part 110, to house electronic components that generate heat and are capable of executing computer instructions. (Lai Para. 14) Multiple cooling fans, parts 140, that push air to an outside of the system frame mounted on a first side, part 120, of the system frame. (Lai Para. 15 and Fig. 1) An air filtering module, parts 150, 160, and 170, mounted on a second side, part 130, of the system frame comprising an air filter, part 172, a mounting plate, parts 150 and 160, and a cover plate, part 170. (Lai Para. 16 and Fig. 1 and 2) The cover plate is attached to the mounting plate with magnets. (See Lai Para. 19 particularly lines 13-19)
Lai does not explicitly teach:
The magnets are attached to the mounting plate.
The cover plate is attached to the mounting plate magnetically and without other fasteners. The cover plate is secure during operations and may be detached without the use of tools  (See Lai Para. 19 and 21)
The mounting frame, parts 150 160 and 134, is an open frame and comprises one or more crossing bars, parts 134. (See Lai Fig. 1 and 2 and Para. 15)
The mounting frame, parts 150 and 160, comprises one or more edges molded in an L-shape forming a container well and the filter is deposited therein. The edges prevent the filter from moving laterally and are formed to have a thickness according to a thickness of the air filter.  (See Lai Fig. 2 and Para. 15 and 16 and 21)
The one or more magnets, parts 280, four magnets in the four corners of the rectangular frame of the cover plate and thus if reversed would be located on the four corresponding corners of the mounting plate in two sets with two on the first edge closest to the mounting plate, part 150, and two on the second edge closest the second half of the mounting plate, part 160, parts 150 and 160 are on opposite edges of the opening. (See Lai Fig. 5 and Fig. 2 and Para. 19)
The mounting plate, part 150, is attached to the system frame, part 110, with screws thru screw holes, part 154. (See Lai Fig 3 and Para. 15)
Lai does not teach:
The filter is separate from the cover plate. 
Wilkins teaches:
A cover plate, part 2, with magnets attached thereto, parts 4, and a filter, part 8, which is separate from the cover plate but which is held to a mounting frame, part 10, via the magnets. (See Wilkins Col. 1 lines 25-40 and Fig. 1 and 2)
Lai teaches magnets attached to the cover plate rather than the mounting plate.  It would have been obvious to one having ordinary skill in the art at the time of filing to reverse or rearrange the parts so that the magnets are located on the mounting plate rather than the cover plate and such a rearrangement would still allow the magnets to function as intended of attaching the cover plate to the mounting plate, since it has been held that a mere reversal or rearrangement of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. In re Japikse, 86 USPQ 70.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cover plate of Lai to be separable from the cover plate as taught by Wilkins in order to facilitate cleaning or replacing the filter see Wilkins Col. 1 lines 10-18. 
Further, the following limitations do not have patentable weight as they do not add additional structure to the claim:
“wherein the one or more processors execute computer instructions to perceive a driving environment surrounding the autonomous driving vehicle (ADV), to plan a trajectory based on the perceived driving environment, and to control the ADV according to the trajectory” – the processes executed by the processors does not add additional structure to the processors or the system frame.
“for operating an autonomous driving vehicle” “to remove…” “to filter…”  “to keep the cover plate form laterally moving during driving of the ADV” “for a purpose of replacing the air filter” “wherein the one or more processors execute computer instructions to perform operations” “to prevent the air filter from falling through the open frame” “to form a container well to allow the air filter to be deposited therein” – a system or structure can be for many different intended uses. But the intended use does not change the structure of the system.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776